In a habeas corpus proceeding, petitioner appeals, as limited by his brief, from so much of an order of the Supreme Court, Queens County, dated May 18, 1976, as, upon reargument, adhered to its original determination dismissing the proceeding. The respondents have moved to dismiss the appeal on the ground that petitioner was conditionally released on June 1, 1979. Motion granted and appeal dismissed as academic, without costs or disbursements (see, e.g., People ex rel. Kurz v Deegan, 26 NY2d 966). Mollen, P. J., Damiani, Lazer and Margett, JJ., concur.